Citation Nr: 0601171	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  02-10 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a shell fragment wound (SFW) of the 
right tibia and ankylosis of the right ankle and shortening, 
currently rated as 40 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected atrophy of the right thigh, currently rated as 10 
percent disabling.

3.  Entitlement to an increased rating for the service-
connected residuals of a fracture of the mandible with 
retained foreign body, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased (compensable) rating for the 
service-connected healed fracture of the twelfth rib.

5.  Entitlement to an increased rating for a service-
connected scar of the face, which is a residual of a SFW, 
currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for the service-
connected tracheostomy scar, rated as 0 percent disabling 
prior to August 30, 2002 and rated as 10 percent disabling 
from August 30, 2002.  

7.  Entitlement to an increased (compensable) rating for the 
service-connected chest scar, which is a residual of an SFW.

8.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Peter C. Drummond, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had four years and four months of active service, 
which included active duty from April 1969 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The RO denied increased ratings for the veteran's 
service-connected disabilities, and also determined that the 
veteran was not entitlement to a TDIU.    

The Board remanded the case to the RO in June 2003 for 
further development and adjudicative action.

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing at the St. Louis, Missouri RO in 
March 2004.  A hearing transcript is associated with the 
claims file.  

The case was remanded again in July 2004 for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The service-connected residuals of a SFW of the right 
tibia and ankylosis of the right ankle and shortening is 
manifested by unfavorable ankylosis, discoloration of the 
ankle with scars; the veteran is receiving the maximum 
schedular rating for unfavorable ankylosis of the right 
ankle; and a rating in excess of 40 percent for the right 
lower extremity is subject to the amputation rule.

2.  The veteran's service-connected atrophy of the right 
thigh is manifested by no more than moderate muscle group 
(MG) XIV injury.

3.  The veteran's service-connected left mandible fracture 
residuals is manifested by loss of masticatory function, loss 
of portion of the tongue, loss of alveolar ridge, and 
multiple teeth lost; however, range of motion and lateral 
excursions were essentially normal and the veteran has 
reported little to no functional limitations with regard to 
his jaw.  

4.  The veteran's service-connected residuals of a fractured 
twelfth rib are currently asymptomatic.  

5.  Prior to August 30, 2002, the veteran's service-connected 
facial scars were no more than moderately disfiguring; and 
since August 30, 2002, the veteran's service-connected facial 
scars have been manifested by no more than one characteristic 
of disfigurement.

6.  Prior to August 30, 2002, the veteran's tracheostomy scar 
was no more than slightly disfiguring; and since August 30, 
2002, the veteran's service-connected tracheostomy scar has 
been manifested by no more than one characteristic of 
disfigurement.

7.  Prior to, and since August 30, 2002, the veteran's chest 
scar has been no more than slightly disfiguring, causing no 
pain or limited motion and which is not unstable.  

8.  The veteran's service-connected disabilities include 
residuals of a SFW to the right tibia with fracture, 
shortening and ankylosis of the ankle, rated as 40 percent 
disabling; atrophy of the right thigh, rated as 10 percent 
disabling; SFW scars of the face, rated as 10 percent 
disabling; residuals of a fractured mandible with retained 
foreign body, rated as 10 percent disabling; tracheostomy 
scar, rated as 10 percent disabling; healed fracture of the 
twelfth rib and SFW scar of the chest, both rated as 0 
percent disabling.  The combined rating is 60 percent.  

9.  The medical evidence of record does not demonstrate that 
the veteran is unemployable solely due to his service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
service-connected residuals of a SFW to the right tibia with 
fracture, shortening and ankylosis of the ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 
4.68, 4.71a, Diagnostic Code 5213-5270 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for atrophy of the right thigh, Muscle Group XIV, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.73, Code 5314 (2005).

3.  The criteria for a rating in excess of 10 percent for the 
service-connected mandible fracture residuals have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.150, Diagnostic Codes 9901, 9902, 9903, 
9904, 9905 (2005).

4.  The criteria for a rating in excess of 10 percent for the 
service-connected residuals of a twelfth rib fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 
4.7, 4.10, 4.72, Diagnostic Code 5297 (2005).

5.  The criteria for a rating in excess of 10 percent for the 
service-connected facial scars have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.20, 4.118, Diagnostic Codes 7800 (2002) and 7800 (2005).

6.  The criteria for a compensable rating prior to August 30, 
2002 and a rating in excess of 10 percent from August 30, 
2002 for the service-connected tracheostomy scar have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7800 (2002) 
and 7800 (2005).

7.  The criteria for a compensable rating for the service-
connected chest scar have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, 
Diagnostic Codes 7805 (2002) and 7802 (2005).

8.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.340, 3.341(a), 4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  As such, it was 
impossible to provide the veteran notice of the VCAA prior to 
the initial unfavorable rating decision.  However, upon 
review, the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.

The RO notified the veteran of the evidence and information 
necessary to substantiate his increased rating claim in 
several notification letters following the passage of the 
VCAA, dated in June 2003, August 2004 and January 2005.  The 
VA fully notified the veteran of what is required to 
substantiate such claims in the notification letters.  That 
VCAA letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The veteran was also specifically advised to 
submit all evidence in his possession that pertained to his 
claims.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence, which she did and to address the 
issues at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the appellant has not been 
prejudiced by the timing of the VCAA notice. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, and 
written statements and testimony from the veteran.  It does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Increased Ratings

The veteran asserts that his service-connected disabilities 
are more disabling than are represented by the ratings 
currently assigned.  

A.  General Principles

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Under 38 C.F.R. § 4.31 (2005), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

B.  Rating orthopedic and/or muscle disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or pain on movement.  38 C.F.R. § 4.45 (2005).

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

In light of the Court's findings in Deluca, the impact of 
pain must be considered in making a rating determination, and 
functional loss due to pain is to be rated at the same level 
as functional loss where motion is impeded.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Moreover, the Court 
has indicated that 38 C.F.R. § 4.59 deems painful motion be 
considered limited motion, even though a range of motion may 
be possible beyond the point when pain sets in.  See Powell v 
West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 
417, 421 (1995).  

However, such an analysis is not required when the maximum 
disability rating assignable for limitation of motion of the 
affected area has already been assigned, or when the 
applicable rating criteria are not predicated on the loss of 
range of motion.  See Johnston v. Brown, 10 Vet. App. 80 
(1997); Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b) (2005).  
The specific bodily functions of each group are listed at 38 
C.F.R. § 4.73 (2005).

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a) (2005); see also 38 C.F.R. § 4.14 (2005).  

There will be no rating assigned for muscle groups which act 
upon an ankylosed joint, with exceptions to this rule 
relating only to the knee and the shoulder.  See 38 C.F.R. 
§ 4.55(c) (2005).  

Additionally, the combined evaluation of muscle groups acting 
on a single unankylosed joint must be lower than the rating 
for unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. § 
4.55(d) (2005).  When compensable muscle group injuries are 
in the same anatomical region, but do not act on the same 
joint, the rating for the most severely injured muscle group 
will be increased by one level, and used as the combined 
evaluation for all affected muscle groups.  38 C.F.R. § 
4.55(e) (2005).  Otherwise, for muscle group injuries in 
different anatomical regions (not acting on ankylosed 
joints), each injury is separately rated, and ratings are 
then combined under VA's "combined ratings table" at 38 
C.F.R. § 4.25, for the purposes of determining schedular 
compensation ratings.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a) (2005).  A through 
and through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b) (2005).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2005).

Under diagnostic codes (DC) 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d) (2005).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as denied in 38 C.F.R. § 
4.56(c) (2005).  Objectively, there would be a minimal scar, 
with no evidence of fascial defect, atrophy, or impaired 
tonus.  There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

1.  Residuals of SFW to right tibia with fracture, shortening 
and ankylosis of ankle

Historically, the veteran sustained a gunshot wound to the 
right ankle during service.  Surgery was performed and the 
ankle was fused.  Service connection was subsequently granted 
for residuals of a SFW, right tibia with fracture of tibia 
and ankylosis of right ankle and shortening.  An initial 40 
percent rated was assigned, effective from December 1, 1971.  
The veteran now seeks an increased rating.  At a VA 
examination in April 2003, the veteran reported that he has 
been unable to move his right ankle since the surgery, and he 
is in constant pain.  At examination in July 2005, the 
examiner noted that the right ankle was moderately enlarged, 
compared to the left, and the right leg was 1/4 inch shorter 
than the left leg.  The examiner noted that the veteran's 
right ankle was practically ankylosed.  There was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat or guarding 
of movements.  The veteran does not use a walking aid and 
walks with a mild limp.  

The veteran's service-connected residuals of an SFW to the 
right tibia with fracture, shortening, and ankylosis of the 
right ankle is rated as 40 percent disabling under 38 C.F.R. 
§ 4.71, Diagnostic Code 5312-5270.  

Under 38 C.F.R. § 4.73, DC 5312, Muscle Group XII governs 
movements of dorsiflexion, such as (1) extension of the toes; 
(2) stabilization of the arch.  The anterior muscles of the 
leg of Muscle Group XII are the (1) Tibialis anterior; (2) 
extensor digitorum longus; (3) extensor hallucis longus; and 
(4) the peroneus tertius.  Slight disability of Muscle Group 
XII warrants a noncompensable evaluation; moderate disability 
warrants a 10 percent evaluation; moderately severe 
disability warrants a 20 percent evaluation; and severe 
disability warrants a 30 percent evaluation.  

In this case, however, the medical evidence of record 
indicates that the veteran's service-connected muscle injury 
at the right ankle is manifested by ankylosis of the ankle, 
an orthopedic disability.  

As such, the veteran's service-connected residuals of a SFW 
to the right tibia with fracture, shortening and ankylosis of 
the ankle have been rated as 40 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5270, which governs 
ratings for ankylosis of the ankle.  This is significant 
because the maximum allowable rating for a Muscle Group XII 
injury is only 30 percent.  

38 C.F.R. § 4.71a, Diagnostic Code 5270 provides for 
assignment of a 20 percent rating when there is ankylosis of 
the ankle in plantar flexion of less than 30 degrees; a 30 
percent rating when there is ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between zero degrees and 10 degrees; and, a 40 
percent rating when there is ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.

The 40 percent rating currently in effect for right ankle 
ankylosis under 38 C.F.R. § 4.71a, Diagnostic Code 5270 is 
the maximum rating possible under all potentially applicable 
rating criteria which pertain to the ankle joint itself.  See 
38 C.F.R. § 4.71a.  Therefore, the Board need not discuss the 
impact of DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain), before 
finding that an increased schedular rating for right ankle 
ankylosis is not warranted.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Additionally, because the veteran's ankle joint is ankylosed, 
an additional separate rating under the muscle codes is not 
appropriate.  As noted above, under 38 C.F.R. § 4.55, there 
will be no rating assigned for muscle groups which act upon 
an ankylosed joint, with exceptions relating to the knee and 
the shoulder.  See 38 C.F.R. § 4.55(c) (2005).  In other 
words, the regulations prohibit separate ratings for 
orthopedic manifestations and muscle damage if the joint in 
question is ankylosed, and the disability is rated as such.  

In the instant case, the veteran's service-connected 
residuals of SFW to the right tibia with fracture, shortening 
and ankylosis of the ankle is manifested by ankylosis of the 
ankle, which warrants a maximum 40 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5270.  Furthermore, as the 
veteran's disability is based on ankylosis of a joint, a 
rating based on muscle damage is not appropriate.  The 
regulations do not provide a rating higher than 40 percent 
for the service-connected residuals of SFW to the right tibia 
with fracture, shortening and ankylosis of the ankle.  

Furthermore, the Board notes that 38 C.F.R. § 4.68 (2005) 
states that the combined schedular rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed.  For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation, Diagnostic 
Code 5165.  This 40 percent rating may be further combined 
with evaluation for disabilities above the knee, but not to 
exceed the above the knee amputation elective level.

The veteran currently has a 40 percent disability rating 
based on ankylosis of the right ankle.  As such, a rating in 
excess of 40 percent for the service-connected SFW to the 
right tibia with fracture, shortening and ankylosis of the 
ankle is not assignable, due to the amputation rule, as well 
as 38 C.F.R. § 4.55(c), as noted hereinabove.  

In a case such as this one, where the law and not the 
evidence is dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

However, because the veteran is in receipt of the maximum 
scheduler evaluation under the assigned diagnostic code, the 
potential for extra-schedular consideration based on the 
application of 38 C.F.R. § 3.321(b)(1) (2005) has also been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected right ankle disability under consideration here has 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular scheduler standards.  Although the veteran asserts 
that the right ankle disability causes marked interference 
with employment, this has not been shown by the evidence of 
record.  While it may be true that the veteran suffered from 
infection in his ankle in 1978, no current foot infection is 
shown by the evidence of record and the veteran does not use 
assistive devices when walking.  The Board does not doubt 
that the veteran has significant impairment of the right 
foot/ankle which results in certain work restrictions. 
However, the Board also finds that the regular scheduler 
standards contemplate the symptomatology shown.  In essence, 
the Board finds no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  In light 
of the foregoing, referral for consideration for an 
extraschedular evaluation is not warranted here.  See 38 
C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 8 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

2.  Atrophy of the right thigh

The veteran's service-connected atrophy of the right thigh 
disability is rated by analogy to a gunshot wound to muscle 
group XIV, which muscle group encompasses extension of the 
knee, and simultaneous flexion of the hip and flexion of the 
knee under Diagnostic Code 5314.  That muscle group involves 
the anterior thigh group and the hamstrings in synchronizing 
hip and knee.  A 10 percent evaluation is warranted for a 
muscle disability that is moderate, while a 30 percent 
evaluation is in order for a muscle disability that is 
moderately severe and a 40 percent rating is assigned for 
severe muscle disability.  38 C.F.R. § 4.73, Diagnostic Code 
5314 (2005).  

As noted above, a moderately severe muscle wound is a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i) (2005).  
Objective findings of a moderately severe muscle wound are 
manifested by entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for atrophy of 
the right thigh.  Reviewing 38 C.F.R. § 4.56(d)(2)(iii), by 
analogy, objective findings associated with the involvement 
of Muscle Group XIV are consistent with the findings of no 
more than a moderate disability of the muscle.  In the April 
2003 and July 2005 VA examination reports, the veteran 
reported that the right thigh was weak secondary to the 
ankle.  However, the veteran reported no pain in the right 
thigh and indicated that he was not taking any medication for 
it.  There was no functional impairment related to the right 
thigh.  At the most recent VA examination, in July 2005, the 
veteran reported that he did a lot of walking particularly 
with fishing, and described weakness in right thigh, compared 
to the left.  

On examination in April 2003, the veteran was able to get on 
and off the examination table without difficulty.  He was 
able to heel walk, toe walk, tandem walk, and squat.  He was 
able to waddle with some imbalance after two steps.  The 
right and left thigh both measured 45 cm, 15 cm out from the 
patella.  The examiner concluded that there was no evidence 
of increase in atrophy in the right thigh and no functional 
impairment.  

On examination in July 2005, the veteran's right thigh 
measured 43 cm and the left thigh measured 45 cm.  However, 
the veteran reported feeling no particular disadvantage from 
the observed 2 cm. decrease in thigh muscle size.  

Thus, there is evidence of loss of a 2 cm. difference in size 
between the right and left thigh.  The veteran reported a 
definite loss of strength in the right thigh on examinations 
in April 2003 and July 2005; however, he indicated that he 
experienced no particular disadvantage because of the 
additional weakness in the right thigh.  Thus, the Board 
finds that the medical findings of record are consistent with 
no more than a moderate muscle disability and thus no more 
than 10 percent disabling.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5314 (2005).

The objective findings of record are not indicative of any 
more than a moderate muscle injury.  The veteran has reported 
weakness in the right leg, which is substantiated by the 10 
percent evaluation under Diagnostic Code 5314.  The severity 
of the veteran's disability associated with the atrophy in 
the right thigh is found to be no more than moderate.  The 
type of injury contemplated under the moderately severe 
finding is a deep penetrating wound with prolonged infection 
or sloughing of soft parts.  Even by analogy, the symptoms 
associated with this disability do not reach the level of a 
moderately severe muscle injury.  The Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's service-connected atrophy of the right thigh meets 
the criteria for a 20 percent evaluation under Diagnostic 
Code 5314.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Code 5314 does not contemplate 
limitation of motion based upon a joint abnormality (as 
opposed to limitation of motion based upon a muscle injury).  
See Johnson, 9 Vet. App. 7; see also DeLuca, 8 Vet. App. 202; 
VAOPGCPREC 9-98 (August 1998).  Moreover, symptoms such as 
weakness, loss of power, fatigue-pain, etc., are specifically 
contemplated by Diagnostic Code 5314.  See 38 C.F.R. § 
4.56(c) (2005).

The evidence for this claim is not so evenly balanced so as 
to allow application of the benefit of the doubt rule.  See 
Gilbert, 1 Vet. App. at 55.

3.  Fractured Mandible.  

The veteran seeks an increased rating for the service-
connected residuals of a fractured mandible, as a result of a 
gunshot wound, currently evaluated as 10 percent.  

Nonunion of the mandible is dependent on the degree of motion 
and relative loss of masticatory function; a 10 percent 
rating is assigned for moderate nonunion and a 30 percent 
rating is assigned for severe nonunion.  38 C.F.R. § 4.150, 
Diagnostic Code 9903 (2005).

Malunion of the mandible is also dependent on the degree of 
motion and relative loss of masticatory function; a 0 percent 
rating is assigned for slight displacement, a 10 percent 
rating for moderate displacement, and a 20 percent rating is 
assigned for severe displacement.  38 C.F.R. § 4.150, 
Diagnostic Code 9904 (2005). 

For limitation of motion of temporomandibular articulation, a 
10 percent rating is assigned for an inter-incisal range of 
31 to 40 mm.  A 10 percent rating is also assigned when range 
of lateral excursion is 0 to 4 mm.  A 20 percent rating is 
assigned for an inter-incisal range of 21 to 30 mm; a 30 
percent rating is assigned for an inter-incisal range of 11 
to 20 mm; and a 40 percent rating is assigned for an inter-
incisal range of 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic 
Code 9905 (2005).  The note to Diagnostic Code 9905 provides 
that ratings for limited interincisal movement shall not be 
combined with ratings for limited lateral excursion.  38 
C.F.R. § 4.150, Diagnostic Code 9905.

A 20 percent rating is warranted for unilateral loss of all 
or part of the ramus if the temporomandibular articulation is 
not involved.  A 30 percent rating is assigned if the loss is 
bilateral.   38 C.F.R. § 4.150,  Diagnostic Code 9906 (2005).

Unilateral loss of less than one-half of the substance of a 
ramus, not involving a loss of continuity, warrants a 10 
percent rating if the loss is unilateral, and warrants a 20 
percent rating if the loss is bilateral.  38 C.F.R. § 4.150, 
Diagnostic Code 9907 (2005).

At an April 2003 VA dental examination, the examiner noted 
that the veteran was greatly impaired due to loss of 
masticatory function, with multiple teeth lost.  The examiner 
also noted trauma to tongue and loss of portion of the 
tongue.  Also, there was loss of alveolar ridge.  There were 
19 missing teeth, predominantly in the maxilla.  Mastication 
could be restored with a prosthesis.  Range of motion and 
lateral excursions were essentially normal.  There was some 
loss of maxillary alveolar ridge secondary to the gunshot 
wound; however, it was replaceable by prosthesis.  The 
examiner also noted that the remaining dentition (13 teeth) 
were non-salvageable due to pseudodentitis and caries.  The 
diagnosis was GSW resulting in injury to teeth, alveolar 
ridge and tongue.  

At the veteran's personal hearing, in March 2004, the veteran 
testified that his jaw condition was relatively stable.  The 
veteran testified that he occasionally bit his tongue, but he 
did have normal sensation outside and inside of his mouth.

The veteran was scheduled for another VA dental examination, 
but he did not report to the examination.

Applying the criteria set forth above to the facts in this 
case, the Board finds the preponderance of the evidence is 
against the appellant's claim for a rating in excess of 10 
percent for the service-connected fractured mandible 
residuals.  Competent medical evidence fails to establish 
severe displacement of the mandible.  Rather, the dental 
evaluation conducted in April 2003 demonstrated that the 
range of motion and lateral excursions were essentially 
normal.  Physical examination revealed trauma to the tongue 
and loss of portion of the tongue and alveolar ridge, the 
veteran himself reported that his function was not limited.  
While it is true, and well documented, that the veteran 
suffered trauma to his jaw, this does not establish or 
approximate severe displacement.  In the absence of any 
competent medical evidence of severe displacement of the 
mandible, the preponderance of the evidence is against the 
claim.  38 C.F.R. § 4.150, Diagnostic Code 9904 (2005).  As 
for other diagnostic codes, the Board notes that there is no 
medical evidence of nonunion or malunion of the mandible, and 
there is no limitation of motion of the temporomandibular 
articulation to the degree required for a compensable rating.  
See 38 C.F.R. § 4.150, Diagnostic Codes 9903 and 9905 (2005).  
Additionally, there is no indication of loss of all or part 
of the ramus or loss of substance of the ramus as required 
for a compensable rating.  See 38 C.F.R. § 4.150, Diagnostic 
Codes 9906 and 9907 (2005).

The veteran has reported no more than mild functional 
limitation, if any.  As such, the preponderance of the 
evidence is against the claim for an increased rating for the 
service-connected residuals of a mandible fracture.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

4.  Fractured twelfth rib

The veteran's service-connected residuals of a fractured 
twelfth rib have been evaluated by analogy to the removal of 
ribs under Diagnostic Code 5297.  Under this Diagnostic Code, 
a 10 percent rating is warranted for removal of one rib or 
resection of two or more ribs without regeneration; a 20 
percent rating requires removal of two ribs.  38 C.F.R. 
§ 4.72, Diagnostic Code 5297 (2005).

At the VA examination in April 2003, the veteran reported 
that he sustained a twelfth rib fracture secondary to a 
gunshot.  The veteran denied any shortness of breath, and 
dyspnea on exertion.  There was no chest tube.  There was no 
surgery, other than to suture the area.  He reported 
occasional pain in the rib, but not in the scar area.  He 
reported that movement will occasionally exacerbate the pain.  
The veteran did not take medication for this pain, and it did 
not affect his life adversely.  On examination, there was 
protrusion of the twelfth rib.  The diagnosis was twelfth rib 
fracture, not currently causing any impairment, with no 
current treatment.  

At his personal hearing before the undersigned, the veteran 
testified that his twelfth rib fracture did not affect his 
activities of daily living.

Thus, in sum, the medical evidence does not indicate any 
symptomatology associated with the service-connected twelfth 
rib fracture, and the veteran has not reported any functional 
limitation.  

In light of the foregoing, the Board finds that the medical 
evidence in this case does not demonstrate that a rating in 
excess of 10 percent is warranted for the service-connected 
residuals of a fracture of the twelfth rib.  The 
preponderance of the evidence is against the claim for an 
increased rating for the service-connected residuals of a 
twelfth rib fracture.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Rating Scars

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria applicable to skin 
disorders.  The revised regulations became effective on 
August 30, 2002.  See 67 Fed. Reg. 45,590 - 45,599 (July 31, 
2002).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

The record reflects that the RO provided the veteran with 
notice of the revised regulations in the September 2005 SSOC.  
Thus, the Board finds that we may proceed with a decision on 
the merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2002).

Scars of the head, face, or neck may also be rated on the 
basis of disfigurement.  Under the criteria in effect prior 
to August 30, 2002, a noncompensable evaluation is warranted 
if the disfigurement is slight, and a 10 percent evaluation 
is warranted if the disfigurement is moderate.  Severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, warrants a 30 
percent evaluation.  Disfiguring scars warrant a 50 percent 
evaluation if there is complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).

A note following Diagnostic Code 7800 provides that the 10 
percent rating may be increased to 30 percent, the 30 percent 
to 50 percent and the 50 percent to 80 percent if in addition 
to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted with several 
unretouched photographs for rating by central office.

Under the criteria which became effective August 30, 2002, 
disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.

In addition, the new criteria continue to provide that other 
scars may be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm), a 20 percent evaluation if the area or 
areas exceed 12 square inches (465 sq. cm) a 30 percent 
evaluation if the area or areas exceed 72 square inches (465 
sq. cm) or a 40 percent evaluation if the area or areas 
exceed 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2005).

A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.

Under the criteria which became effective August 30, 2002, 
scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more. 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2005).

Notes following Diagnostic Code 7802 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage and that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).

1.  SFW facial scars

The veteran's service-connected facial scars are rated 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002) 
and Diagnostic Code 7800 (2005) - ratings which govern 
disfiguring scars of the head, face or neck.

At VA examination in April 2003, the veteran reported that he 
was hit on the left side of the face at the nose line and the 
bullet exited out of the right jaw.  He denied any opening, 
drainage, or any erythema there.  He reported that he 
occasionally had a piece of metal come out of the scar.  He 
reported that the scar was not affected his life and that 
there was no pain associated with the scar.  On examination, 
the facial scars measured .5 cm on the left side of the face, 
barely visible to the naked eye; it was actually in the 
crease of the right cheek.  There was a scar on the right 
side of the face that was 6 cm, which was buried underneath 
the veteran's beard and 1 cm underneath his chin from the 
exit wound.  There was no erythema, edema, or exudate there.  
There was 1 cm area of blackness secondary to the fragment 
wound of the shell fragment.  There was no erythema, edema, 
or exudate.  There was no pain on palpation.  There was no 
adherence to the underlying tissue, except for the 1 cm scar 
underneath the chin, which was not disfiguring and was hidden 
by the beard.  The examiner's diagnosis was well-healed 
facial scars which were not disfiguring and which did not 
cause any functional impairment.  

On examination in July 2005, the examiner noted that the 
veteran's small rounded scar distal to the left nostril was 
small and difficult to see.  It was non-tender and slightly 
adherent to the underlying tissues.  The texture of the skin 
surrounding the scar was normal.  The scar was stable.  The 
scar was not elevated or depressed; it was superficial and 
not deep.  There was no inflammation, edema, or keloid 
formation.  The color of the scar was comparable to the color 
of the surrounding skin.  The scar did not cause any 
distortion or asymmetry of the face.  There was no induration 
or inflexibility of the skin in the area of the scar.  The 
scar did not limit motion.  The scar was not disfiguring.  

There was also a scar at the mid-portion of the right jaw, 
which measured 2.5 cm long and was narrow.  The veteran was 
bearded and the scar was difficult to see and evaluate.  The 
scar was non-tender.  The scar was moderately adherent to the 
underlying tissues.  Texture of the skin surrounding the scar 
was normal.  The scar was stable.  The scar was minimally 
depressed.  The scar was minimally deep.  There was no 
inflammation, edema, or keloid formation.  Color of the scar 
was comparable with the color of the surrounding skin.  The 
scar did not cause any gross distortion or asymmetry of the 
face.  There were no areas of induration or inflexibility 
surrounding the scar.  The scar did not limit movement.  The 
scar was not disfiguring, and was covered by a beard.  

Applying the facts to the governing criteria, the veteran's 
facial scars do not meet the criteria for a rating in excess 
of 10 percent under either the old, or the revised criteria.  

Applying the facts to the criteria in effect prior to August 
30, 2002, the medical evidence does not suggest that the 
veteran's facial scars are more than moderately disfiguring.  
Although one of the scars on the face was moderately adherent 
to the underlying tissue, it was minimally depressed and was 
not disfiguring according to VA examiners.  Furthermore, the 
veteran's service-connected facial scars were not painful and 
were well-healed.  As such, the criteria have not been met 
for the assignment of a rating in excess of 10 percent under 
the criteria in effect prior to August 30, 2002.  

Turning now to the revised criteria, the Board finds that the 
veteran's facial scars are not disfiguring, or painful, and 
thus do not meet the criteria for the next higher rating.  In 
order to warrant a rating in excess of 10 percent for the 
service-connected facial scars under the revised criteria, 
the evidence would have to demonstrate at least two 
characteristics of disfigurement, or visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features.  This is not shown by the 
evidence of record.  The VA examiners note only that one of 
the veteran's facial scars is moderately adherent to the 
underlying tissue.  That is the only characteristic of 
disfigurement noted.  Specifically, the scar(s) are not more 
than 5 inches in length, or 1/4 inch wide at the widest part, 
the scar(s) are not elevated or depressed on palpation, the 
skin is not pigmented in an area exceeding six square inches, 
the skin texture is not abnormal and there is no underlying 
soft tissue missing..  Finally, the skin is not indurated or 
inflexible.  In fact the VA examiners noted that the scar was 
not disfiguring or painful.  In fact, the examiners 
specifically noted that the veteran's facial scars were well-
healed and not disfiguring.  As such, the Board finds that 
the veteran's facial scars do not meet the criteria for the 
next higher rating under the revised criteria, in effect from 
August 30, 2002.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected facial scars.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  SFW tracheostomy scar

As with the facial scars as noted hereinabove, the veteran's 
tracheostomy scar is also rated pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002) and Diagnostic Code 7800 
(2005) for disfiguring scars of the head, face or neck.

The veteran reported no current problems with the 
tracheostomy scar.  The examiner concluded that the veteran's 
tracheostomy scar was well-healed, and did not currently 
cause any impairment.

On examination in July 2005, the examiner noted a small 
rounded scar which was approximately 1 cm x 1 cm.  The scar 
was non-tender.  The scar as adherent to the underlying 
tissues.  Texture of the skin surrounding the scar was 
normal.  The scar was stable.  The scar was not elevated or 
depressed.  The scar was not deep.  There was no 
inflammation, edema, or keloid formation.  The skin 
surrounding the scar was not indurated or inflexible.  The 
scar did not limit motion.  The scar was difficult to see and 
it was not disfiguring.  

In sum, the medical evidence in this case does not indicate 
that the veteran's tracheostomy scar is more than slightly 
disfiguring.  In fact, the VA examiners noted that the 
tracheostomy scar was not disfiguring.  As such, a 
compensable rating under the criteria in effect prior to 
August 30, 2002 is not warranted.  

Effective August 30, 2002, the veteran's service-connected 
tracheostomy scar has been rated as 10 percent disabling, and 
the Board finds that the medical evidence of record does not 
demonstrate that a rating in excess of 10 percent is 
warranted.  The only characteristic of disfigurement noted 
with regard to the tracheostomy scar is that it is more than 
1/4 inch wide.  According to the regulations, a scar at least 1/4 
inch wide at its widest part is considered a characteristic 
of disfigurement.  One characteristic of disfigurement 
corresponds to a 10 percent rating under the criteria in 
effect from August 30, 2002.  However, a rating in excess of 
10 percent is not warranted because two characteristics of 
disfigurement are not shown.  Specifically, the scar is not 
more than 5 inches in length, the scar is not elevated or 
depressed on palpation, the scar is not adherent to 
underlying tissue, the skin is not pigmented in an area 
exceeding six square inches, the skin texture is not abnormal 
and there is no underlying soft tissue missing.  Finally, the 
skin is not indurated or inflexible.  In fact the VA 
examiners noted that the scar was not disfiguring or painful.  
As such, a rating in excess of 10 percent for the service-
connected tracheostomy scar is not warranted.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected tracheostomy scar.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  SFW scar of the chest

The veteran's service-connected chest scar is rated pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002) and 
Diagnostic Code 7803 (2005).

The veteran reported that he had no problems with the chest 
scar.  There was no bleeding and there had been no open wound 
since the in-service gunshot injury.  On examination, the 
scar on the left chest area measured 10 cm x .50 cm.  It was 
well-healed and well-approximated.  There was no erythema, 
edema, or exudate.  There was no pain on palpation of the 
scar and no adherence to the underlying tissue.  The scar was 
the same color as the remainder of the skin.  The diagnosis 
was well-healed chest scar, not currently causing any 
impairment, no functional disability.  

On examination in July 2005, the veteran's scar was described 
at the left costal margin.  The scar was anterolateral and 
was 10 cm x 1 cm.  It was somewhat irregular.  The scar was 
non-tender.  Texture of the skin was normal.  The scar was 
stable.  The scar was minimally depressed.  The scar was 
minimally deep. There was no inflammation, edema, or keloid 
formation.  Color of the scar was comparable to the color of 
the surrounding skin.  There were no areas of induration or 
inflexibility of the skin surrounding the scar.  The scar did 
not limit movement.  The scar was in a covered area but would 
be minimally disfiguring if exposed.  

In sum, the medical evidence in this case demonstrates that 
the service-connected chest scar is well-healed and not 
painful.  In order to warrant a compensable rating under the 
criteria in effect prior to August 30, 2002, the evidence 
would have to show a superficial scar that was poorly 
nourished, with repeated ulceration, or that was tender and 
painful on objective demonstration.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2002).  This is not shown.  As 
such, the criteria for the assignment of a compensable rating 
for the chest scar pursuant to the criteria in effect prior 
to August 30, 2002 are not met.  

Likewise, the criteria for the assignment of a compensable 
rating under the revised criteria in effect from August 30, 
2002 are also not met.  In order to warrant a compensable 
rating under the revised criteria, the evidence would have to 
demonstrate that the veteran's service-connected chest scar 
was unstable or painful on examination.  This is not shown.  
In addition, if the scar is deep or causes limited motion, a 
10 percent rating is assignable if the scar involves an area 
exceeding six square inches.  This is also not shown.  

In light of the foregoing, the Board finds that the criteria 
for a compensable rating for the service-connected chest scar 
are not met under either the old, or the revised criteria for 
rating scars other than the head, face, or neck.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected chest scar.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III.  TDIU

The veteran asserts that his service-connected disabilities 
render him unemployable and that entitlement to a TDIU is 
warranted.

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2005).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b) (2005).

The veteran's service-connected disabilities are as follows:  
residuals of a SFW to the right tibia with fracture, 
shortening and ankylosis of the ankle, rated as 40 percent 
disabling; atrophy of the right thigh, rated as 10 percent 
disabling; SFW scars of the face, rated as 10 percent 
disabling; residuals of a fractured mandible with retained 
foreign body, rated as 10 percent disabling; tracheostomy 
scar, rated as 10 percent disabling; healed fracture of the 
twelfth rib and SFW scar of the chest, both rated as 0 
percent disabling.  The combined rating is 60 percent.  Thus, 
the veteran does not meet the schedular requirements 
necessary for the assignment of a total rating under 38 
C.F.R. § 4.16(a) (2005).

Thus, the issue is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage").  38 
C.F.R. § 4.16(b) (2005); Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The record must reflect that circumstances, apart 
from non-service-connected conditions, place him in a 
different position than other veterans having a 50 percent 
compensation rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself (in this case, 50 percent) 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question is whether 
the veteran, in light of his service-connected disabilities, 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a). See Faust v. West, 
13 Vet. App. 342 (2000).

A June 2000 statement from the veteran's former employers 
notes that the veteran was employed to manage their adjoining 
cattle ranges in Costa Rica in 1976.  The employers noted 
that the veteran managed the ranches for about a year and a 
half until infection of the bullet wound on his ankle 
disabled him so he could not walk without crutches.  The 
employers noted that in 1978, the veteran retired and has not 
worked since due to service-connected injuries.  

At examination in July 2005, the examiner noted that the 
right ankle was moderately enlarged, compared to the left, 
and the right leg was 1/4 inch shorter than the left leg.  The 
examiner noted that the veteran's right ankle was practically 
ankylosed.  Nevertheless, there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat or guarding of movements.  The 
veteran did not use a walking aid and walked with a mild 
limp.  He reported that he could walk for two to three miles 
and could stand for three; however, he reported that he could 
not work for eight hours.  

The examination report noted that the veteran worked for 
prison services for three years after active duty, and then 
drove a tractor on a farm for five years.  The veteran 
reported that this type of work did not bother him, because 
walking was not involved.  However, the veteran then married 
a Costa Rican, and moved to Costa Rica in 1976.  He 
reportedly did some work there for a couple of years, but it 
involved a lot of walking, which he asserted was too much for 
his ankle.  He quit working and has been essentially 
unemployed, although he did a lot of fishing.  The veteran 
reported that the only occupation available to him in Costa 
Rica was coffee bean picking or sugar cane cutting.  The 
veteran indicated that the right ankle interfered with those 
two occupations because eight hours of work was required 
daily.  

The examiner concluded that it was as likely as not that the 
veteran would be unemployable in Costa Rica, picking coffee 
beans or cutting sugar cane; however, in the United States, 
it was as likely as not that the veteran would be able to 
work on sedentary jobs or jobs such as forklift operation, 
etc.  

Thus in sum, the medical evidence of record in this case does 
not establish that the veteran's service-connected disability 
ankle disability alone, or in combination with the other 
service-connected disabilities preclude him from securing or 
following a substantially gainful occupation at this time.  
While the veteran's service-connected disabilities have 
certainly rendered the veteran disabled to some extent due to 
his physical limitations, there is no indication that the 
veteran's cognitive functioning in not intact.  The record 
does not reflect that the veteran is precluded from all type 
of employment, particularly employment that would not involve 
extensive strenuous physical activity.  The record reflects 
that the veteran worked for prison services and then drove a 
tractor shortly after the initial injury.  The fact that he 
does not seek or is not inclined to seek full-time employment 
because he is living in Costa Rica does not mean that he is 
unemployable in any capacity.  Although his service-connected 
disabilities may make employment more challenging, the record 
does not reflect that he is incapable of performing any 
physical acts required by employment based on the medical 
findings of record.  The question is not whether he sought or 
could find employment.  See Van Hoose.

The Board acknowledges that the veteran may have suffered 
infection in the ankle area in 1978, and had to use crutches, 
as reported by his former employers; however, there is no 
indication that the veteran suffers from that type of 
residual currently.  The July 2005 examiner specifically 
noted that the veteran did not use assistive walking devices.  

Therefore, the Board must conclude that the veteran is not 
individually unemployable by reason of his service-connected 
disabilities.  Accordingly, in this case, the preponderance 
of the evidence is against the veteran's claim and it is 
denied.


ORDER

An increased rating for the service-connected residuals of a 
shell fragment wound (SFW) of the right tibia and ankylosis 
of the right ankle and shortening is denied.  

An increased rating for the service-connected atrophy of the 
right thigh is denied.

An increased rating for the service-connected residuals of a 
fracture of the mandible with retained foreign body is 
denied.

An increased (compensable) rating for the service-connected 
healed fracture of the twelfth rib is denied.

An increased rating for a service-connected scar of the face, 
which is a residual of an SFW, is denied.

An increased rating for the service-connected tracheostomy 
scar is denied

An increased (compensable) rating for the service-connected 
chest scar, which is a residual of an SFW, is denied.

Entitlement to a TDIU is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


